     Case 3:17-cv-01158-JLS-KSC Document 86 Filed 02/23/21 PageID.421 Page 1 of 1



1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                             SOUTHERN DISTRICT OF CALIFORNIA
8
9    ADAM MICHAEL STARKEY,                           Case No.: 3:17-cv-01158-JLS-KSC
10                          Plaintiff,
                                                     ORDER ALLOWING
11   v.                                              CONFIDENTIAL PHONE CALL
                                                     BETWEEN PLAINTIFF AND HIS
12
     EDWARD HERNANDEZ,                               COUNSEL
13
                            Defendant.
                                                     [Doc. No. 85]
14
15
16         Before the Court is a motion for an order allowing a confidential phone call between
17   plaintiff and his counsel. Doc. No. 85. Counsel is unable to meet with plaintiff in person
18   due to restrictions on prison visitation necessitated by the COVID-19 pandemic. Id. at 1.
19         Good cause appearing, counsel’s motion is hereby GRANTED. Plaintiff Adam
20   Michael Starkey (AP1831) shall be allowed to have a confidential phone call with his
21   counsel (Lawrance A. Bohm, Kelsey K. Ciarimboli, and/or Jared M. Kaye), in accordance
22   with the protocol of Centinela State Prison.      Centinela State Prison is requested to
23   coordinate the call.
24   IT IS SO ORDERED.
25   Dated: February 23, 2021
26
27
28
                                                 1
                                                                             3:17-cv-01158-JLS-KSC
